Order entered May 2, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01345-CV

         ASHTON GROVE LC, W. DOW HAMM III CORP., ET AL., Appellants

                                                  V.

                             JACKSON WALKER L.L.P., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-07411

                                              ORDER
       We GRANT appellants’ May 1, 2014 unopposed motion to abate the appeal pending

approval by the Bankruptcy Court of the parties’ settlement agreement. We ABATE the appeal

and ORDER appellants to file, no later than June 9, 2014, either a status report or motion to

dismiss. The appeal will be reinstated at that time if neither is filed.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE